Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Applicant’s amendments to the claims dated 12/14/21 are acknowledged.  Claims 2, 8-9, 12, 33, 35, 58, 81-85, 99-101 and 103-115 are pending and subject to prosecution.  Claims 2, 81 and 103-104 are amended.  Claims 72, 77-78 and 80 are cancelled with the amendment of 12/14/21.  Claims 103-115 are new.
The 1.132 Declaration on behalf of Griffith Roger Thomas, of record 12/14/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katherine Krueger on March 16, 2022.

The application has been amended as follows: 
In the claims:
Replace claim 2, in its entirety with:
A method of treating pain in a human in need thereof, comprising administering to the human an effective amount of an adeno-associated virus (AAV) vector comprising an expression cassette, 
	wherein the expression cassette comprises a human synapsin-1 (hSyn) promoter operably linked to a nucleic acid encoding a human alpha-1-subunit of the glycine receptor (hGlyRa1), 
	wherein the hGlyRa1 subunit is expressed and multimerizes with additional subunits to form a functional glycine receptor (GlyR),
	wherein activation of the functional GlyR comprising the hGlyRa1 subunit by an endogenous agonist results in a pain treatment, and 
	wherein the method does not include administering a GlyR agonist to the human.
Cancel claim 33.
In claim 35, delete “33” and replace with “2” in line 1.
In claim 35, delete “viral” and replace with “AAV” in line 1.
In claim 35, delete “or scAAV” in lines 1-2.
In claim 81, delete “viral vector is an AAV vector, and wherein the” in lines 1-2.
In claim 103, delete “33” and replace with “35” in line 1.
In claim 103, delete “viral” and replace with “AAV” in line 1.
In claim 103, delete “an AAV or” and replace with “a” in lines 1-2.
In claim 104, delete “viral vector is an AAV vector, and wherein the” in line 2.
In claim 105, delete “wherein the viral vector is an AAV vector, and” in line 1.
In claim 106, delete “wherein the viral vector is an AAV vector, and” in line 1.
In claim 107, delete “103” and replace with “2” in line 1.
In claim 107, delete “viral vector is an” in line 1.
In claim 107, delete “with” and replace with “has” in line 1.
In claim 108, delete “103” and replace with “2” in line 1.
In claim 108, delete “viral vector is an” in line 1.
In claim 108, delete “with” and replace with “has” in line 1.
In claim 109, delete “103” and replace with “2” in line 1.
In claim 109, delete “viral vector is an” in line 1.
In claim 109, delete “with” and replace with “has” in line 1.
In claim 110, delete “33” and replace with “2” in line 1.
In claim 110, delete “viral” and replace with “AAV” in line 1.
In claim 111, delete “33” and replace with “2” in line 1.
In claim 111, delete “viral” and replace with “AAV” in line 1.
In claim 112, delete “33” and replace with “2” in line 1.
In claim 112, delete “viral” and replace with “AAV” in line 1.

Claim Amendments Showing Markings
Claims 2, 35, 81, 103-112 are amended.  Claim 33 is cancelled. For clarity of record, the amendments to the claims are provided below.  

2 (Currently Amended) A method of treating pain in a human in 
need thereof, comprising administering to the human an effective amount of [[a]] an adeno-associated virus (AAV) vector
comprising an expression cassette, wherein the expression cassette comprises a human synapsin-
1 (hSyn) promoter operably linked to a nucleic acid encoding a human alpha-1-subunit of the
glycine receptor (hGlyRa1), wherein the hGlyRa1 subunit is expressed and multimerizes with additional subunits to form a functional 
wherein activation of the functional GlyR comprising the hGlyRa1 subunit by an endogenous agonist results in a pain treatment, and 
wherein the method does not include administering a GlyR agonist to the human.

35. (Currently Amended) The method of claim [[33]]2, wherein theAAV vector is an AAV

81. (Currently Amended) The method of claim 35, wherein the 

103. (Currently Amended) The method of claim [[33]]35, wherein theAAV vector is a scAAV vector. 

104. (Currently Amended) The method of claim 35, wherein the 

105. (Currently Amended) The method of claim 35, wherein the 

106. (Currently Amended) The method of claim 35, wherein the 

107. (Currently Amended) The method of claim [[103]]2, wherein the has tropism for peripheral neurons.

108. (Currently Amended) The method of claim [[103]]2, wherein the has tropism for sensory neurons.

109. (Currently Amended) The method of claim [[103]]2, wherein the has tropism for nociceptive neurons.

110. (Currently Amended) The method of claim [[33]]2, wherein theAAV vector infects a peripheral neuron.

111. (Currently Amended) The method of claim [[33]]2, wherein theAAV vector infects a sensory neuron.

112. (Currently Amended) The method of claim [[33]]2, wherein the AAV vector infects a nociceptive neuron.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the 1.132 Declaration on behalf of Dr. Thomas and Applicant’s arguments dated 12/14/2021, and the amendments presented herein are sufficient to overcome all rejections of record.
The claims are directed to a method of treating pain in a human, at least comprising administering a vector encoding a human glycine receptor alpha1 subunit (hGlyRa1) operatively linked to a synapsin-1 neuronal promoter, wherein upon neuronal expression of the hGlyRa1 subunit, the hGlyRa1 forms a functional glycine receptor that is activated by endogenous agonists to treat pain, and wherein the method does not include exogenous expression of a GlyR agonist to the human.
The amended claims and arguments of record have been considered in light of the previous 103 rejection as obvious over Feder in light of Cascio, Becker and Barkats.  The 103 rejection was predicated on the teachings of:
	Feder who teaches (at least) neuronal expression of a heterologous human glycine alpha4 subunit is capable of activation in vivo using endogenous or exogenous agonists can be used to treat pain;
	Cascio who teaches (at least) expression of a heterologous human glycine alpha1 subunit is capable of activation in vivo using exogenous agonists can be used to treat pain;
	Becker who teaches (at least) heterologous glycine receptor alpha1 subunit brain-specific expression in a transgenic mouse model forms a functional glycine receptor that is capable of being activated by endogenous ligand; and
	Barkats who teaches (at least) AAV vectors can encode transgenes operably linked a synapsin-1 promoter can be used as a vehicle to treat neuropathic pain.

Dr. Thomas and Applicants have argued that the combination of the prior art does not result in a reasonable expectation of success because (at least) the human glycine alpha4 subunit, identified by Feder in 2003, has been subsequently shown to be a pseudogene (paragraph 5 of the Affidavit), and that post-filing recombinant expression of the GlyRalpha4 subunit was unable to form functional channels (Leacock 2018; paragraph 6 of the Affidavit).  Thus, Dr. Thomas and Applicant argue that there would be no reasonable expectation of success of using a Glycine alpha1 subunit in the method of Feder (i.e. substituting an alpha1 subunit (for the Glycine alpha4 of Feder) and treating pain in the absence of exogenous agonist).
The Examiner has fully considered these arguments, and the cited prior art and the prior art and agrees that the claims as amended herein are not taught or suggested by the prior art with any reasonable expectation of success.  However, the Examiner disagrees with Applicant’s assertion that the Feder reference undermines an obviousness rejection because later filing paper show the Glycine receptor alpha4 subunit is incapable of forming functional subunits.  Feder still remains relevant because Feder discloses methods of treating pain using transgenic glycine receptor subunits in the absence of exogenous agonist.  Further, Cascio and Becker show that alpha1 subunits do form functional receptors in vivo. The Examiner disagrees with Applicant’s arguments that because Feder’s alpha4 subunits do not form functional units negates Feder’s general teaching that a heterologous glycine receptor is capable of being activated by endogenous ligand in a method of treating pain. For example, Becker shows a heterologous human glycine alpha-1 subunit is capable of being activated by endogenous ligand. Thus, the art shows that heterologous human glycine alpha-1 subunits are capable of being activated by endogenous ligand.
Because Feder does not reduce to practice any working examples, the surprising results of the claimed invention is evaluated from the working examples of the prior art of record.
What is unexpected in the present claims is how expressing a heterologous human glycine receptor alpha1 subunit generates a pain treatment following activation from endogenous agonist alone, in the absence of administration of exogenous agonist, when expressing the same heterologous human glycine receptor alpha1 subunit in working examples of the prior art (Cascio) generates a pain treatment in the presence of exogenous agonist, but is incapable of generating pain treatment from endogenous agonist alone (in the absence of exogenous agonist).
Cascio, of record, reduces to practice a method of treating pain by the transgenic expression of a human glycine receptor alpha1 (HGlyRα1) subunit following infection with a HSV-virus encoding the HGlyRα1 gene, shows that the expressed subunit is capable of forming functional glycine receptors in vivo, and successful pain treatment is accomplished following administration of exogenous agonist for pain treatment (Example 1, paragraphs [0047]-[0049]).  Cascio discloses that expression of the HGlyRα1 subunit by itself (in the absence of exogenous agonist) did not have any effect on pain response: “Infection with vHGlyRα1 alone did not have any effect on pain response as injection of formalin resulted in a typical biphasic nociceptive response” (paragraph [0049]).  Thus, the HGlyRα1 subunit is expressed, forms functional glycine receptors, but does not generate a pain treatment from endogenous agonist alone.
Cascio’s HGlyRα1 gene is driven by a CMV promoter, which is not neuron-specific (paragraph [0042], FIG 1).  Cascio does not determine whether the HSV-virus encoding the CMV-driven HGlyRα1 gene infects neuronal cells in vivo, but does test the HSV vector in primary dorsal root ganglia cells in vitro, and shows infection and subsequent expression, thus assuming in vivo neuronal infection and expression (paragraph [0045]).
Cascio’s post-filing work is published in Goss et al, 2011, of record, listed on Applicant’s IDS filed 06/20/2019, and again shows an HSV vector encoding a CMV-driven HGlyRα1 gene expresses functional glycine receptors in vivo, and the successful pain treatment is accomplished following administration of exogenous agonist for pain treatment (Abstract, FIG 1, FIG2, pages 501-503). Goss shows that the HSV-CMV-driven HGlyRα1 virus infects and expresses the HGlyRα1 subunit in neurons in vivo (page 503, second column; FIG 3).  In agreement with the disclosure of Cascio, Goss discloses, “Infection with vHGlyRα1 alone did not have any effect on nociceptive behavior as injection of formalin resulted in a typical biphasic response (Figure 2b)” (page 501 last sentence – page 502, first sentence).  Thus, the HGlyRα1 subunit is expressed in neurons, forms functional glycine receptors, but does not generate a pain treatment from endogenous ligand alone.
Taken together, Cascio shows the heterologous HGlyRα1 subunit forms functional receptors in neurons (tested following exposure to exogenous agonist), as evidenced by Goss.  Because Cascio’s HGlyRα1 genes are the same human glycine alpha1 subunit gene as presently claimed, expressed in the same generic neuronal tissue, and shown to form functional receptors, they must also be capable of being activated by endogenous agonist.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Comparing the methods used in Cascio (Example 1) and the present invention (Example 3), the largest distinction between the two methods appears to be the vector backbone:






The instant specification suggests that the combination of an AAV vector and the synapsin 1 promoter is responsible for the successful delivery and expression of the recombinant human Glycine receptor subunit alpha-1 (paragraphs [0471]-[0472]), which appears to explain the physiological differences seen between the working examples of Cascio which require addition of exogenous agonist for pain treatment and the presently claimed invention, which successfully results in pain treatment from endogenous agonist alone, and excludes addition of exogenous agonist.  
It would be unexpected that changing the backbone vector encoding the human glycine receptor subunit 1alpha would result in such drastic functional effects as claimed, when the same protein is encoded, the genes are expressed in the same tissues, and the expressed proteins form functional receptors in vivo.
All rejections and objections of record are WITHDRAWN.  Claims 2, 8-9, 12, 35, 58, 81-85, 99-101, and 103-115 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633